Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION 
Response to Amendments
2.	Applicant’s amendments filed 01/09/2022 regarding the claims are accepted and entered. In this amendment, claims 1-3, 6, 9-14, 16, and 19-20. In response, the 112 rejection is withdrawn.  
Response to Arguments
3.	Applicant’s arguments filed 01/09/2022 regarding the 101 rejection has been fully considered but they are not persuasive.  
a.	Applicant’s arguments that the amended claim “altering operation of a reservoir tool based at least in part on the neutron-based log response” would be withdrawn from the 101 rejection.
The Examiner respectfully disagrees. The amended limitation above does not overcome the 101 rejection. “Altering operation of a reservoir tool” is an additional element which represents insignificant extra-solution activity and does not reflect a practical application. The remainder of the amended limitation “based on …” is a mental step as indicated in the rejection. 
b.	Applicant’s arguments regarding the new amended limitation have been fully considered. Specifically, although a new ground of rejection is necessitated by applicant’s amendments, the rejection is maintained that prior art Rasmus discloses these new features as demonstrated more fully below.	 


Information Disclosure Statement
4.  	The information Disclosure Statement (IDS) filed 01/25/2022 has been considered.  
Claim Objections
5.	Claim 4 is objected for the following reasons:
In Claim 4, “a plurality N of acoustic wave receiving probes” in page 2 line 7, the term “N” is not defined its description. Appropriate correction is required.
Claim Rejections - 35 USC § 101 
6.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


7.	Claims 1-20 are rejected under 35 U.S.C. 101 as the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim is analyzed based on the 2019 Revised Patent Subject Matter Eligibility Guidance to determine whether the claim is directed to a judicial exception.
	Specifically, representative Claim 1 recites “estimating mineral concentrations and kerogen concentrations at one or more depths in the subsurface formation;
estimating kerogen properties at one or more depths in the subsurface formation;
calculating mineral properties at one or more depths in the subsurface formation;
calculating a neutron-based log response to a rock matrix property based upon, at least in part, the kerogen properties and the mineral properties at one or more depths in the subsurface formation; calculating a neutron-based log response by subtracting a contribution from the rock matrix associated with the kerogen properties and the mineral properties from a total neutron response measured by  based at least in part on the neutron-based log response”.   

	The claim limitation in the abstract idea have been highlighted in bold above, the remaining limitations are “additional elements”.
	Under the step 1 of the eligibility analysis, we determine whether the claims are a statutory by considering whether the claim subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process, machine).
	Under the Step 2A, Prong I, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject matter Eligibility Guidance, the abstract idea (bold font) above falls into the groupings of Mental process (including an observation, evaluation, judgment, opinion) such as “identifying/determining” mineral properties using identifying tools (e.g. the color of the rock) and Mathematical relationships/Calculations, such as calculating mineral properties and subtracting a contribution from a rock matrix.  Thus, the step 2A – prong I is yes.   
Similar limitations comprise the abstract idea of Claim 11.  
Next, under the Step 2A, Prong II, we consider whether the claim that recites
a judicial exception is integrated into a practical application. In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.

The recitations of a neutron tool (claims 1 and 11), a computer system includes processor, and altering operation of a reservoir tool, where a neutron tool or a reservoir tool is a generic routine and conventional equipment used for generic activity, e.g. a neutron tool measures neutron response properties, or a reservoir for altering operation. A computer system or a processor is a generic computer component performs generic computer functions, such as performing generic calculating of collecting data. See MPEP 2106.05(d).
The additional elements in the preamble of claims 1 and 11, “A method/A system for improving neutron interpretations in a subsurface formation” is not qualified for meaningful limitations because it only generally links the use of the judicial exception to a particular technological environment of field of use.  
In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application (Step 2A, Prong II is No). Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis). The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-10 and 12-20 provide additional features/ steps which are part of an expanded algorithm, so these limitations should be 
Claim Rejections - 35 USC § 112
8. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
a.	The recitation in claim 1, “calculating a neutron-based log response by subtracting…” line 10 is indefinite. It is unclear whether this “neutron-based log response” is the same neutron-based log response in line 7?
b.	The recitation in claim 18, “using properties of kerogen and minerals” is indefinite. It is unclear whether this limitation refers to the kerogen properties and mineral properties as recited in claim 11?
c.	The recitation in claim 19, “wherein calculating the mineral properties includes…” in definite. It is unclear whether this limitation is the same limitation “the mineral properties calculated as recited in claim 11 line 6?
d.	The recitation in claim 20, “wherein estimating the kerogen properties includes…” is indefinite. It is unclear whether this limitation is the same limitation “the kerogen properties determined” as recited in claim 11 line 5? 
	Dependent claims are rejected for the same reason as respective parent claim.

8.       The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers


9.	Claim 19 is rejected under 35 U.S.C. 112(d)  or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
The recitation in claim 19, “wherein calculating the mineral properties includes…” is improper dependent form because it fails to include all limitations of the claim upon which it depends (claim 13). 
Applicant may cancel the claim, amend the claim to place the claims in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements. 
 	AIA  Statement - 35 USC § 102 & 103  
   
Claim Rejections - 35 USC § 102
11. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, 
on sale or otherwise available to the public before the effective filing date of the claimed invention. 


12.	Claims 1, 4-8, 11, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Rasmus et al, hereinafter Rasmus (US 2016/0186556 - IDS of record) as evidenced by Reference of McCleskey et al, Accurate Neutron Porosity Logging in High Temperature Environments, 2017.
As per Claims 1 and 11, Rasmus teaches a method and a system (Fig 1, 30 and 34, [0046]) for improving neutron interpretations in a subsurface formation comprising:  
estimating mineral concentrations and kerogen concentrations at one or more depths in the subsurface formation (Fig 2B at step 217, [0074], [0038] in p.5 lines 1-8 and last 9 lines, see Table 1);
estimating kerogen properties at one or more depths in the subsurface formation (evaluate thermal maturity of kerogen, [0002]-[0004], [0021], e.g. immature or mature kerogen as shown in Table 1-Table 3); 
; 
calculating a neutron-based log response to a rock matrix property based upon, at least in part, the kerogen properties and the mineral properties (Table 1, e.g. Hydrogen, Carbon, Oxygen, etc.) at one or more depths in the subsurface formation (each input measurement in Table 2 has an associated tool response, see [0038, [0069]); 
calculating a neutron-based log response by subtracting a contribution from the rock matrix associated with the kerogen properties and the mineral properties ( [0003], [0007]-[0011]) from a total neutron response measured by a neutron tool (kerogen contribution is derived from rock matrix, [0038], Table 2, [0069]-[0070]); and
altering operation of a reservoir tool based at least in part on the neutron-based log response (thermal alternation with increasing temperature, see [0021], [0015] as evidenced by McCleskey). 
As per Claims 4 and 14, Rasmus teaches the method and system of claims 1 and 11, further comprising: refining the neutron-based log response using one or more of nuclear magnetic resonance, resistivity and dielectric dispersion ([0037], Table 3).  
As per Claims 5 and 15, Rasmus teaches the method and system of claims 1 and 11, wherein at least one of the kerogen properties and the mineral properties include one or more of thermal neutron porosity and hydrogen index (see [0039]).  
As per Claims 6 and 16, Rasmus teaches the method and system of claims 1 and 11, wherein at least one of the kerogen properties and the mineral properties 
As per Claims 7 and 17, Rasmus teaches the method and system of claims 1 and 11, further comprising: performing an interpretation of the neutron-based log response, wherein the interpretation is based upon, at least in part, a porosity (NMR porosity, [0045], [0049] last 4 lines, [0070]).  
As per Claims 8 and 18, Rasmus teaches the method and system of claims 1 and 11, further comprising: performing an interpretation of the neutron-based log response, wherein the interpretation is based upon, at least in part, a volumetric solution using properties of kerogen and minerals (see [0055], Table 3).  
Claim Rejections - 35 USC § 103 
13.	The following is a quotation under AIA  of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action.
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


14.	Claims 2-3, 9-10, 12-13, and 19-20 are rejected under AIA  35 U.S.C. 103 as being obvious over Rasmus in view of Akkurt et al, hereinafter Akkurt (US 2016/0266275 – IDS of record).
As per Claims 2 and 12, Rasmus teaches the method and system according to claims 1 and 11, Rasmus does not teach wherein the estimating mineral concentrations and kerogen concentrations is based upon, at least in part, a diffuse reflectance infrared Fourier transform spectroscope (DRIFTS) analysis of at least one sample from the .  Akkurt teaches the estimating mineral concentrations and kerogen concentrations is based upon, at least in part, a DRIFTS analysis of at least one sample from the subsurface formation (see [0023], [0033] last 3 lines). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for estimating sample from subsurface formation using DRIFTs as taught by Akkurt that would enhance the system facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
As per Claims 3 and 13, Rasmus teaches the method and system according to claims 1 and 11, Rasmus does not teach wherein the estimating kerogen properties includes estimating from an infrared spectrum measured by a DRIFTS analysis of at least one sample from the subsurface formation. Akkurt teaches the estimating kerogen properties includes estimating from an infrared spectrum measured by a DRIFTS analysis of at least one sample from the subsurface formation (abstract). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for estimating sample from subsurface formation using infrared spectrum (e.g. in DRIFT) as taught by Akkurt that would enhance the system facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
As per Claim 9, Rasmus teaches the method of claim 1, wherein calculating the mineral properties includes a summing of a plurality of individual mineral abundances solved by spectroscopy (see [0003], [0020], [0027], [0041]), and wherein each of the plurality of individual mineral abundances is multiplied by a respective mineral property Rasmus does not explicitly teach wherein the calculating mineral properties using IR spectroscope. Akkurt teaches the calculating mineral properties used by IR spectroscopy (using DRIFT, abstract, [0026], Table 2). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus for calculating total of mineral properties using IR spectroscopy as taught by Akkurt that would enhance the system facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).  
As per Claims 10 and 20, Rasmus teaches the method and system according to claims 1 and 11, wherein estimating kerogen properties (Fig 2B at step 217, calculate kerogen maturity, see Tables 1-3), but Rasmus does not teach using an infrared spectrum measured by an attenuated total reflection or a transmission Fourier transform infrared spectroscopy.  However, Akkurt teaches using an infrared spectrum measured by an attenuated total reflection or a transmission Fourier transform infrared spectroscopy (see [0026], [0124]). It would have been obvious to one ordinary skill in the art before the effective filing date of claimed invention to modify the teaching of Rasmus using IR spectroscopy for estimating/calculating kerogen and mineral properties as taught by Akkurt that would enhance the system by facilitating to identify and quantify minerals and organic matter in oilfield reservoirs (Akkurt, [0002]).
As per Claim 19, Rasmus teaches the system of claim 13, wherein each of 30WO 2019/209742PCT/US2019/028563 the plurality of individual mineral abundances is multiplied by a respective mineral property (see [0069], Table 2).  Rasmus does not explicitly teach wherein the calculate mineral properties includes a summation of a plurality of individual mineral abundances solved by IR spectroscopy. However, Akkurt teaches the calculate mineral properties includes 
Conclusion
15.	Applicant's amendment necessitated the new ground of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. Applicant is reminded of 
the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA DINH whose telephone number is (571)270-7150.  The examiner can normally be reached on Mon-Fri between 9AM-6PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571)272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /LYNDA DINH/ Examiner, Art Unit 2865   

/ALEXANDER SATANOVSKY/Primary Examiner, Art Unit 2863